 Case 16-22354         Doc 114       Filed 10/18/18 Entered 10/18/18 11:11:27                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF UTAH
                                     NORTHERN DIVISION


IN RE:                                                       CASE NO. 16-22354
                                                             CHAPTER 13
TIM L. ACKERMAN
                                                             JUDGE JOEL T. MARKER

         DEBTOR                                              NOTICE OF FINAL CURE PAYMENT




Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Lon A Jenkins files
this Notice of Final Cure Payment. The amount required to cure the default in the claim listed below has
not been paid in full.

Name of Creditor: GREGORY FUNDING




Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

   7      2500                                   $17,522.41            $17,522.41        $0.00

Total Amount Paid by Trustee                                                             $0.00



Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                     X Direct by the Debtor



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the Chapter
13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor has paid
in full the amount required to cure the default on the claim; and 2) whether the Debtor is otherwise current
on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
 Case 16-22354        Doc 114      Filed 10/18/18 Entered 10/18/18 11:11:27               Desc Main
                                     Document Page 2 of 2


                                                                                   CASE NO. 16-22354


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on October 18, 2018.

TIM L. ACKERMAN, PO BOX 150351, OGDEN, UT 844150351

GREGORY FUNDING, PO BOX 742334, LOS ANGELES, CA 90074

E. KENT WINWARD, ECF Notification
UNITED STATES TRUSTEE - ECF Notification

Date: 10/18/2018                                             /s/ Lon A Jenkins
                                                             Lon A Jenkins
                                                             Chapter 13 Trustee
                                                             405 South Main Street, Suite 600
                                                             Salt Lake City, UT 84111
